Citation Nr: 0942608	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-06 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
based upon the need for regular aid and attendance or 
housebound status.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from April 1941 to June 
1945.  He died in March 2007.  The appellant is the Veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant service connection for the 
cause of the Veteran's death, dependency and indemnity 
compensation benefits pursuant to 38 U.S.C.A. § 1318, and 
special monthly pension for the appellant based on the need 
for aid and attendance or housebound status.  The appellant 
subsequently initiated appeals of these rating 
determinations.  In her February 2008 VA Form 9, however, the 
appellant explicitly limited her appeal to the issue of 
entitlement to special monthly pension based on the need for 
aid and attendance or housebound status.  Thus, no other 
issues are before the Board.  See 38 U.S.C.A. § 7105 (West 
2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant, a surviving spouse of a Veteran with wartime 
service, seeks special monthly pension based on the need for 
aid and attendance or housebound status.  The RO initially 
denied this claim based in part on a March 2007 report from 
the appellant's private physician, Marilyn Landrum, M.D.  
This report indicated that while the appellant experienced 
limited mobility due to such disabilities as hypertension, 
severe osteoarthritis of the hips and knees, osteoporosis, 
and obesity, she retained some ability to walk, negotiate 
stairs, and leave her home, aided by a cane.  An August 2008 
letter, however, from the same physician described the 
appellant as "homebound," due to an inability to stand more 
than 10 to 15 minutes or perform most other activities of 
daily life.  She continued to experience degenerative 
osteoarthritis of the hips and knees, as well as super-morbid 
obesity.  

Review of the record does not indicate the appellant has been 
afforded a VA examination to determine her ability to perform 
the activities of daily living.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate her claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009).  VA's duty to assist includes 
providing a medical examination and/or obtaining a medical 
opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009).  

The Board also observes that this August 2008 letter 
establishes that the appellant has an attending physician and 
presumptively is receiving regular medical attention.  
According to Dr. Landrum's March 2007 report, she has treated 
the appellant for her various disabilities since January 
2003.  The records of such treatment, however, have not yet 
been obtained.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009).  This duty includes obtaining pertinent medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(b) 
(West 2002 & Supp. 2009).  The appellant, however, is put on 
notice that because her medical treatment records from Dr. 
Landrum are private, and VA may not obtain them without her 
expressed written consent, her cooperation is required for 
this development to be afforded her.  In the alternative, the 
appellant retains the right to obtain such evidence and 
submit it to VA directly.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant of the necessity 
of obtaining treatment records from 
Marilyn Landrum, M.D., or any other 
current health care provider, and inform 
the appellant that she may submit these 
and any other pertinent private records 
herself or authorize VA to obtain them on 
her behalf.  The RO must also include 
Release and Authorization forms so that VA 
has the authority to obtain these records.  
Once the RO receives the signed Release 
and Authorization forms from the 
appellant, it must then attempt to obtain 
copies of her treatment records from Dr. 
Landrum  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folders.

2.  The RO should arrange for a VA 
examination to determine whether the 
appellant meets the requirements for 
special monthly pension based on the need 
for regular aid and attendance or by 
reason of being housebound.  The claims 
folders must be made available for review 
by the examiner.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the appellant 
is in need of regular aid and attendance-
that is, whether she is helpless or is so 
nearly helpless as to require the regular 
aid and attendance of another person.  The 
criteria for establishing the need for aid 
and attendance include consideration of 
whether the appellant is blind or is so 
nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field 
to 5 degrees or less; or whether she is a 
patient in a nursing home because of 
mental or physical incapacity; or whether 
she establishes factually a need for aid 
and attendance under the criteria set 
forth under 38 C.F.R. § 3.352(a) 
(inability to dress/undress, or to keep 
ordinarily clean/presentable; frequent 
adjustment of special 
prosthetic/orthopedic appliances requiring 
the aid of another; inability to feed 
herself; inability to attend to wants of 
nature; or incapacity, physical or mental, 
that requires assistance on a regular 
basis to protect from hazards/dangers 
incident to daily environment). 

In addition, the examiner should provide 
an opinion as to whether it is at least as 
likely as not that the appellant is 
housebound, in that the appellant is 
bedridden or substantially confined to her 
home or immediate premises by reason of 
permanent disabilities.  The examiner 
should explain the rationale for all 
opinions given.

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
appellant's pending claim in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

